Case 2:19-cv-00780-SPC-NPM Document 62 Filed 11/23/20 Page 1 of 2 PageID 272




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

CRAIG L DAVIS and YVONNE M
DAVIS,

            Plaintiffs,

v.                                               Case No.: 2:19-cv-780-FtM-38NPM

WING ENTERPRISES, INC.,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Defendant Wing Enterprises, Inc.’s Motion to

Dismiss Count V and to Strike Plaintiffs Craig and Yvonne Davis’ Claims for

punitive and exemplary damages (Doc. 59) and Plaintiffs’ response (Doc. 61).

This matter is ripe for review.

       This is a products liability suit. Plaintiffs allege a defect in a ladder,

which Plaintiff Craig Davis claims caused him to fall and suffer injury. Count

V of the Amended Complaint attempts to assert a claim of Breach of Implied

Warranty of Fitness for a Particular Purpose. Wing Enterprises contends this

count should be dismissed because it fails to allege a particular purpose for the



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00780-SPC-NPM Document 62 Filed 11/23/20 Page 2 of 2 PageID 273




use of the ladder that is distinguishable from its ordinary use. In addition,

Wing Enterprises seeks to strike Plaintiffs’ claim for punitive and exemplary

damages because Plaintiffs fail to allege specific acts or conduct necessary to

make such demands.

      In their response, Plaintiffs agree Count V should be dismissed. Thus,

the motion to dismiss is granted. Because Count V will be dismissed, Plaintiffs

must file an amended complaint. If Wing Enterprises still wishes to move to

strike Plaintiffs’ claim for exemplary and punitive damages, it should refile the

motion after Plaintiffs file a second amended complaint.

      Accordingly, it is now

      ORDERED:

       (1) Defendant’s Motion to Dismiss Count V of Amended Complaint

          (Doc. 59) is GRANTED

       (2) Plaintiffs must file a second amended complaint on or before

          December 4, 2020.

       (3) Defendants’ Motion to Strike the claims for punitive and exemplary

          damages is DENIED without prejudice.

       DONE and ORDERED in Fort Myers, Florida on November 23, 2020.




Copies: All Parties of Record




                                       2
